Citation Nr: 0421919	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  95-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
variously diagnosed psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May and November 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a chronic psychiatric disorder.  A 
Statement of the Case was issued in April 1995, and a 
Supplemental Statement of the Case (SSOC) was provided in 
November 1996. 

Subsequently, in a November 2000 SSOC, mailed to the veteran 
in December 2000, the RO appears to have determined that new 
and material evidence had been submitted to reopen the claim, 
but that service connection for a neuropsychiatric disorder 
was not warranted on the merits.  Later SSOCs were issued in 
June 2001 and April 2002.  The case was previously before the 
Board in June 2003, at which time it was remanded in 
accordance with due process consideration related to VA's 
duty to assist the claimant under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The actions requested in that 
remand have been undertaken as will be explained herein, and 
the case is now ready for adjudication.

The RO issued two additional SSOCs in October 2003, which 
appear to have determined that new and material evidence to 
reopen the claim had not been received.  In any event, 
however, the new-and-material-evidence requirement is a legal 
issue which the Board has a duty to address, regardless of 
the RO's actions.  The issue has been characterized on the 
initial page of this decision accordingly.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As discussed below, the claim of entitlement to service 
connection for a psychiatric disorder on the merits is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.  


FINDINGS OF FACT

1.  In a February 1991 rating decision, entitlement to 
service connection for a nervous condition was denied, on the 
basis that no new and material evidence had been submitted to 
reopen that claim (initially denied in March 1968).  The RO 
properly notified the veteran of that decision, and he did 
not perfect an appeal.  

2.  The veteran filed to reopen this claim in January 1994.  
In a May 1994 rating decision and a November 1994 Hearing 
Officer's decision, it was determined that no new and 
material evidence had been submitted with which to reopen the 
claim.  The veteran timely appealed those determinations.  

3.  Since the February 1991 rating action, new and material 
evidence, i.e., evidence that was not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has been added to the record.  


CONCLUSIONS OF LAW

1.  The February 1991 RO decision denying service connection 
for a nervous disorder due to the lack of presentation of new 
and material evidence to reopen the claim is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) 20.200, 
20.302, 20.1103 (2003). 

2.  Evidence received since the final February 1991 
determination is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, to which reference was made in the 
Introduction, above, redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in the new-and-material-evidence claim, given the 
favorable disposition of that issue as decided herein.  
Moreover, the veteran was notified of the VCAA provisions, 
what the evidence must show to establish entitlement to 
service connection for a psychiatric disorder based on the 
submission of new and material evidence, and what information 
and evidence was needed to support the claim, in 
correspondence dated in July 2003.  The claim of entitlement 
to service connection for a psychiatric disorder on the 
merits is the subject of the Remand below.

II.  Factual Background

The service medical records show that the veteran was seen 
for a psychiatric evaluation in February 1967.  It was noted 
that he had completed only 48 days of training, and had been 
in various "motivation" or "reconditioning" platoons since 
his second week in the Marine Corps.  Mental status 
examination revealed that the veteran was passive, and 
excessively dependent.  There was no evidence of neurosis or 
psychosis.  The evaluation stated that he had a life long 
history of multiple neuropathic traits, impulsivity, poor 
social relationships, and indecisiveness.  An impression of 
severely passive dependent personality was made, and it was 
recommended that the veteran be discharged due to 
unsuitability.  

A VA neuropsychiatric evaluation was conducted in February 
1968.  Neurological findings were normal.  Psychiatric 
findings revealed a passive dependent type of individual

In March 1968, the RO denied service connection for a 
neuropsychiatric disorder, reasoning that this was not shown 
in service.  The veteran was advised of that decision in 
March 1968.  He did not appeal,and the decision became final.  

A physician's statement dated in March 1976 shows a diagnosis 
of severe anxiety-depressive state, and indicates that the 
veteran was unable to be gainfully employed.  Records from 
the Social Security Administration reflect that disability 
benefits were granted, as it was determined that the veteran 
was unable to do substantial gainful work as of November 
1976.  

A VA psychiatric examination report of April 1977 reflects 
that the examiner concluded that the veteran had had a 
personality disorder and/or borderline intelligence 
throughout his lifetime.  There was no indication of 
schizophrenia.  

A private medical record dated in April 1984 shows that the 
veteran underwent a mental status evaluation, at which time 
an impression of schizoid paranoid personality was made.

VA records show that the veteran was hospitalized from 
October to November 1986, at which time diagnoses including 
adjustment disorder with depressed mood, and "rule out" 
dependent personality disorder, were made.  

Diagnoses of personality disorder and paranoid schizophrenia 
- depressed personality were made during a June 1987 VA 
examination.

In January 1991, the veteran filed to reopen his claim for a 
nervous disorder.  In a February 1991 rating action the RO 
denied the claim, reasoning that it had been previously 
denied and no additional evidence had been furnished which 
would warrant a change in the previous final denial.  
Specifically, the RO explained that there was no evidence of 
in-service incurrence.  The veteran was notified of that 
decision in March 1991; he did not appeal it, and it 
therefore became final.  

In January 1994, the veteran filed to reopen his claim for a 
nervous/mental condition.  

In February and March 1994, additional evidence from the 
following sources was received: (1) hospitalization and 
treatment record from the VAMC in Amarillo, Texas, from 
January 1992 to February 1994; (2) medical records from the 
VAMC in Bonham, Texas, from October 1990 to January 1992; (3) 
medical records from the VAMC in Big Spring, Texas, in 
January and February 1989; (4) records from Big Spring State 
Hospital (BSSH) dated in January and February 1989; and 
(5) records from the Lubbock Mental Health Mental Retardation 
(MHMR) dated from February 1989 to July 1991.  

MHMR records reflect that the veteran was treated in early 
1989 for recurrent, severe, major depression and for 
schizotypal personality disorder.  Records from BSSH reflect 
that the veteran was admitted for a 90-day mental commitment 
due to on-going depression with thoughts of contemplating 
suicide.  Diagnoses of major recurrent depression, without 
psychosis, and schizotypal personality disorder were made.  
The VA medical records document treatment for dysthymic 
disorder and for passive/dependent personality.  These 
records also show that the veteran was admitted to the VA 
domiciliary from October 1990 to January 1992, during which 
time he was treated for manic-depression and several physical 
disabilities.  

Having reviewed the aforementioned evidence, in a May 1994 
rating action, the RO determined that new and material 
evidence had not been submitted with which to reopen the 
claim, as none of the evidence related to service incurrence.  
The veteran was notified of that decision in May 1994.  

In November 1994, the veteran and his cousin presented 
testimony at a hearing held at the RO.  The veteran testified 
that during his second week of boot camp he sought 
psychiatric treatment.  He said that, at that time, he talked 
with a psychologist and was returned to duty.  He also 
testified that during his seventh week of training, he was 
sent for IQ testing after failing to understand the 
instructions of his drill instructor.  He stated that he was 
not diagnosed with any type of condition while in service.  
The veteran stated that he thought some of his problems might 
have existed prior to service.

In a November 1994 Hearing Officer's decision, it was 
determined that new and material evidence had not been 
submitted.  The decision indicated that the testimony of the 
veteran and his cousin was repetitive and cumulative of 
evidence previously considered, and that it was therefore not 
new and material.  The veteran was notified of that decision 
in November 1994, and he filed a Notice of Disagreement (NOD) 
in November 1994.  An SOC was issued in April 1995.  The 
veteran filed a substantive appeal in May 1995.

In June 1995, a medical statement from Dr. C. was received.  
The doctor stated that the veteran had been seen sometime in 
the past with symptoms of anxiety.  It was also noted that 
the veteran had behavioral problems which occurred during the 
1960's.  The doctor recalled that the veteran had problems 
both before and after his Marine Corps service.  However, an 
attempt to obtain the records of Dr. C. in July 1995 was 
unsuccessful.  

VA records dated from 1992 to 1995 continued to show 
treatment for the veteran's psychiatric symptomatology.  A VA 
discharge summary reflects that the veteran was hospitalized 
from April to May 1996, and that an Axis I diagnosis of 
schizoaffective disorder, depressed, was made.  The veteran's 
stressors were described as loss of significant other and 
financial difficulties.  

In October 1997, private records and records held by the 
Social Security Administration were received.  The veteran 
was seen by Dr. C at a private hospital-clinic in April 1984.  
An impression of schizoid paranoid personality was made, and 
the doctor noted that the veteran was depressed because he 
had not held a continuous job since 1980.  Also received was 
a VA report of the veteran's hospitalization in April 1985, 
reflecting that he was treated for a personality disorder.  
In September 1985, the veteran underwent a private medical 
evaluation which revealed diagnostic impressions of dysthymic 
disorder and passive-dependent disorder.  A private 
examination conducted in January 1989 reflects that a friend 
brought the veteran to the emergency room after he complained 
of feeling suicidal.  An impression of "rule out" 
depression with suicidal ideation was made.  

A VA examination was conducted in May 1998.  It was noted 
that the veteran was a poor historian with an inability to 
give specific details.  Axis I diagnoses of major depression 
in partial remission; chronic dysthymic disorder; and a 
history of alcohol dependence, in remission, were made.  Axis 
II diagnoses of personality disorder with schizotypal 
passive/aggressive dependent traits and borderline 
intelligence by history were also made.  

In an addendum provided in May 1998, the VA examiner 
addressed the possibility of a relationship between military 
service and the veteran's post-service diagnoses.  The 
examiner indicated that VA had followed the veteran since 
1975 and a long-standing history of depression was noted.  
The examiner reported that the veteran suffered from mood 
swings and described himself as being depressed all his life.  
Behavioral problems in school were also noted, and the 
examiner opined that this could represent a manifestation of 
depression in an adolescent age group.  The examiner noted 
that, during service, the veteran manifested disciplinary 
problems, saw psychiatrists, and was twice sent to a 
motivational platoon.  Thereafter, he was seen by a medical 
board, which recommended discharge due to a diagnosis of 
passive dependent personality.  The examiner stated that 
following discharge from the military, the veteran continued 
to suffer from chronic depression with periodic 
exacerbations.  

The VA examiner reached several conclusions.  He opined that 
the veteran's low-grade depression met the criteria for 
dysthymic disorder, and that the veteran suffered from both 
major recurrent depression and dysthymic disorder.  The 
examiner also opined that the veteran's dysthymic disorder 
had existed prior to service, and that during service it was 
manifested by poor adjustment to military life with an 
inability to tolerate stress or make social adjustments.  The 
examiner opined that the veteran's dysthymic disorder could 
well have been worsened by the military experience.  The 
examiner also opined that the veteran's chronic depression 
with mood swings had existed prior to service.  He noted that 
one of two scenarios was possible: (1) the veteran's military 
service exacerbated his depression; or (2) the veteran's pre-
existing depression made him unequal to the rigors of 
military service.  

Copious additional evidence and clinical records have been 
submitted subsequent to May 1998; however as will be 
explained below, inasmuch as the inquiry regarding new and 
material evidence ends here, it need not be summarized 
herein.

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  In addition, service 
connection may be granted for certain chronic disabilities, 
such as a psychosis, if any such disorder is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).




A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen prior to August 29, 
2001.



IV.  Analysis

The appellant maintains that new and material evidence has 
been submitted with which to reopen and grant his claim of 
service connection for a psychiatric disorder.  

In a February 1991 rating action the RO denied the claim, 
reasoning that it had been previously denied and no 
additional evidence had been furnished which would warrant a 
change in the previous final denial.  Specifically, the RO 
explained that there was no evidence of service incurrence.  
The February 1991 rating action represents the most recent 
final decision regarding this claim.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.1103.  Accordingly, the Board 
must review the evidence submitted since the February 1991 
decision in order to ascertain whether new and material 
evidence has been presented.

Since the February 1991 rating action, the most significant 
evidence submitted consists of the May 1998 VA examination 
report and addendum.  The actual examination report reflects 
that Axis I diagnoses of major depression in partial 
remission; chronic dysthymic disorder; and a history of 
alcohol dependence, in remission; and Axis II diagnoses of 
personality disorder with schizotypal passive/aggressive 
dependent traits, and borderline intelligence by history were 
made.  This report in and of itself would not have provided a 
basis to reopen the claim, inasmuch as these conditions had 
been diagnosed prior to 1991 and they had still not been 
related in any way to service.  In Morton v. Principi, 3 Vet. 
App. 508, 509 (1992), the Court held that medical records 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.

However, the addendum to the May 1998 examination report 
included an opinion to the effect that the psychiatric 
conditions diagnosed in May 1988 existed prior to service, 
and included a suggestion that these were aggravated therein.  
This evidence is new in that it was not previously of record.  
Moreover, this evidence is material to the claim, as it bears 
directly and substantially upon the specific matter under 
consideration, and is neither cumulative nor redundant.  In 
connection with evidence previously assembled, this 
examination report and addendum are so significant these must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, supra (indicating low threshold required to establish 
new and material evidence).  Accordingly, the Board concludes 
that the evidence submitted subsequent to the February 1991 
rating decision is new and material, and the claim for a 
psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and the appeal is, to this extent, granted.

REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).

Several matters must be resolved prior to adjudicating this 
case on the merits.  Initially, it appears that two theories 
of entitlement have been raised as to this claim, direct 
service incurrence and aggravation of a pre-existing 
condition.  The record contains diagnoses of dysthymic 
disorder and depression made by a VA examiner in May 1988, as 
well as his opinion that these conditions likely existed 
prior to service and may have been permanently aggravated 
therein.  

The Board believes that additional evidentiary development 
would be helpful in this case, particularly in order to 
determine whether a psychiatric disorder in fact had its 
onset prior to service.  Specifically, a VA examination has 
not been conducted subsequent to May 1998, and the opinions 
made at that time were never further explored.  In this case, 
an examination to include diagnosis of any currently 
manifested psychiatric conditions, an opinion as to whether 
any currently manifested psychiatric disorder was incurred in 
service, or, if it pre-existed service, was aggravated by 
service, and a discussion of the VA findings made in 1998, 
would prove helpful in this case, and therefore one will be 
ordered.

Inasmuch as this case may involve a condition which existed 
prior to service and the question of aggravation due to 
service, the Board points out that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, ___ F.3d. 
___, No. 02-7347 (Fed. Cir. Jun. 1, 2004) 

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111, insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In a decision by the Federal Circuit Court, the Court 
explained that when no preexisting condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the Government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both pre-existing 
and not aggravated by service.  The Government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
disability benefits.  However, if the Government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the Government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  Wagner v. 
Principi, No. 02-7347 (Fed. Cir. Jun. 1, 2004).  

Accordingly, while the Board regrets the additional delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Request that the veteran identify all VA 
and non-VA medical care providers who have 
evidence related to his claim which is not 
already associated with the record.  If any 
treatment sources are named in this regard, 
the veteran should be contacted in order to 
provide all details necessary to obtain this 
evidence and to complete any necessary 
release forms.  Request all evidence pursuant 
to the sources noted above and associate all 
available evidence with the claims folder.  
If any evidence is unavailable, notation 
should be made in the file.  The veteran 
should also be advised that any such evidence 
in his possession should be forwarded to VA 
to be associated with his claims folder.  

3.  The veteran should be scheduled for VA 
psychiatric examination.  Prior to conducting 
the examination, the psychiatrist should be 
given access to the veteran's claims folder, 
to include this decision and remand, and and 
the examiner should review the veteran's 
medical history.  A psychiatric 
diagnosis(ses) should be made, to include 
identifying any personality disorder.  All 
necessary special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect review 
of pertinent material in the claims folder.  
The psychiatrist should integrate the 
previous psychiatric findings and diagnoses 
with current findings to obtain a true 
picture of the veteran's psychiatric status.  
The psychiatrist must express an opinion as 
to any currently manifested psychiatric 
disorder, whether: (1) it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that a psychiatric 
disorder existed prior to the veteran's 
period of active service from September 1966 
to February 1967, or whether such pre-service 
existence is unlikely (i.e., less than a 50-
50 degree of probability) and, if so (2) 
whether any psychiatric disorder which 
existed prior to service was aggravated 
during service (i.e., permanently increased 
in severity, as opposed to merely having 
flare-ups).  In this regard, the conclusions 
made by the VA examiner in May 1998, 
specifically in the addendum, should be 
discussed.  If there was not a pre-existing 
condition, the examiner should similarly 
render an opinion as to whether any 
psychiatric condition had its onset during 
service or after service, but is 
etiologically related to the personality 
disorder diagnosed therein.  The examiner 
must provide a comprehensive report including 
complete rationales for all conclusions 
reached.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  The RO should review the 
record and ensure that all questions posed in 
this REMAND have been adequately addressed.  
The examination report should be returned for 
completion if any inadequacies are found.  
See Stegall v. West, 11 Vet. App. 268, 270- 
71 (1998).  38 C.F.R. § 4.2 (2003).  

5.  Finally, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder, with 
consideration of the theories of direct 
service connection as well as aggravation or 
a pre-existing condition as discussed under 
current legal authority, and consideration of 
any additional information obtained as a 
result of this remand.  If the determination 
with respect to this claim remains 
unfavorable, the RO must issue a Supplemental 
Statement of the Case and provide the veteran 
a reasonable period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



